J-S17015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF THE ADOPTION OF:        :     IN THE SUPERIOR COURT OF
L.L.E.G.                                 :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: L.G., NATURAL FATHER          :         No. 1457 WDA 2015

                 Appeal from the Decree August 24, 2015
               In the Court of Common Pleas of Erie County
              Orphans’ Court at No(s): 27A In Adoption, 2015


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                       FILED MARCH 29, 2016

     Appellant, L.G. (“Father”), appeals from the decree entered in the Erie

County Court of Common Pleas, which involuntarily terminated his parental

rights to his minor child, L.L.E.G. (“Child”). Upon a thorough review of the

record, we affirm and grant counsel’s petition to withdraw.

     The relevant facts and procedural history of this case are as follows.

Child was born in January 2010, to Father and L.T. (“Mother”). On January

11, 2013, Erie County Office of Children and Youth (“OCY”) filed an

emergency petition for custody of Child and his younger half-brother. Child

and his half-brother were living with Mother at the time, and Father was

incarcerated at SCI—Albion.    The court subsequently granted the petition,

and OCY placed Child and his half-brother in foster care.     On January 15,

2013, OCY filed a petition to adjudicate Child and his half-brother

dependent. In the dependency petition, OCY raised concerns about Mother’s

_____________________________

*Former Justice specially assigned to the Superior Court.
J-S17015-16

and Father’s failure to provide Child and his half-brother with proper

parental care or control.   On January 25, 2013, the court granted OCY’s

dependency petition and adjudicated Child and his half-brother dependent.

        The court held a dispositional hearing on February 20, 2013, which

Father did not attend due to his incarcerated status. After the dispositional

hearing, by order dated February 26, 2013, the court ordered Mother to

comply with the requirements of a permanency plan and listed the goal as

reunification. The court held its first permanency review hearing on July 15,

2013.     Father attended the first permanency review hearing and made

contact with OCY caseworker, Lisa Langer (“Ms. Langer”).       Following the

hearing, by order dated July 19, 2013, the court ordered Father to comply

with the requirements of a permanency plan similar to the one imposed on

Mother. The goal remained reunification at that time.

        The court held a second permanency review hearing on January 22,

2014, which Father attended. By order dated January 29, 2014, the court

determined there was no compliance or progress by Father with respect to

his permanency plan. Specifically, the court noted that Father had failed to

contact OCY to set up a treatment plan. The goal remained reunification at

that time.    The court held a third permanency review hearing on July 9,

2014, which Father did not attend because he was in a halfway house.

Following the hearing, by order dated July 17, 2014, the court held there

was no compliance or progress by Father with respect to his permanency


                                    -2-
J-S17015-16

plan. In the July 17, 2014 order, the court stated Father was to contact OCY

if Father desired a treatment plan to help achieve completion of his

permanency plan. The goal at the time remained reunification.

      The court held a fourth permanency review hearing on September 15,

2014, which Father did not attend because he was in a halfway house.

Following the hearing, by order dated September 18, 2014, the court held

there was still no compliance or progress by Father with respect to his

permanency plan. Because of both Father’s and Mother’s continued minimal

or non-compliance, the court changed the goal to reunification concurrent

with adoption.    The court held a fifth permanency review hearing on

November 12, 2014, which Father did not attend because he was in prison

for a parole violation. Following the hearing, by order dated November 20,

2014, the court determined there was no compliance or progress by Father

with respect to his permanency plan. The goal remained unchanged.

      In December 2014, Father contacted OCY caseworker Ms. Langer, who

referred Father for treatment services. Father, however, failed to engage in

the offered treatment services including urinalysis. Specifically, with respect

to the urinalysis program, Father was discharged from the program after he

failed to report for a single urine screening between December 2014 and

January 2015.     The court held a sixth permanency review hearing on

February 9, 2015, which Father attended. Following the hearing, by order

dated, February 19, 2015, the court determined Father had made minimal


                                     -3-
J-S17015-16

progress toward completion of his permanency plan.       Because of Father’s

and Mother’s continued minimal or non-compliance with the court-imposed

permanency plans, the court changed the goal to adoption.

        OCY subsequently filed a petition for involuntary termination of

Mother’s and Father’s parental rights on April 15, 2015. After a hearing, the

court terminated both Mother’s and Father’s parental rights on August 20,

2015.    On September 21, 2015, Father’s counsel timely filed a notice of

appeal and statement of intent to file an Anders brief pursuant to Pa.R.A.P.

1925(c)(4).    Father’s counsel filed a petition for leave to withdraw in this

Court on November 30, 2015.

        As a preliminary   matter, appellate    counsel seeks to    withdraw

representation pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Commonwealth v. Santiago, 602 Pa.
159, 978 A.2d 349 (2009).      Anders principles apply to appeals involving

termination of parental rights. See In re S.M.B., 856 A.2d 1235 (Pa.Super.

2004). Anders and Santiago require counsel to: 1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; 2) file a

brief referring to anything in the record that might arguably support the

appeal; and 3) furnish a copy of the brief to the appellant and advise him of

the right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,


                                     -4-
J-S17015-16
978 A.2d at 358-61; In re Adoption of V.G., 751 A.2d 1174, 1176

(Pa.Super. 2000).      Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements     where    court-appointed       counsel   seeks   to   withdraw

representation on appeal:

          Neither Anders nor McClendon[1] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                  *    *    *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that
          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set
          forth counsel’s conclusion that the appeal is frivolous; and
          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

1
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).
                                      -5-
J-S17015-16

     Instantly, Father’s counsel filed a petition to withdraw.   The petition

states counsel conducted a conscientious review of the record and

determined the appeal is wholly frivolous. Counsel also supplied Father with

a copy of the brief and a letter explaining Father’s rights to retain new

counsel or to proceed pro se to raise any additional issues Father deems

worthy of this Court’s attention.   (See Letter to Father, dated 11/25/15,

attached to Petition for Leave to Withdraw as Counsel). In the Anders brief,

counsel provides a summary of the facts and procedural history of the case.

Counsel’s argument refers to relevant law that might arguably support

Father’s issues. Counsel further states the reasons for his conclusion that

the appeal is wholly frivolous. Therefore, counsel has substantially complied

with the requirements of Anders and Santiago.

     Counsel raises the following issues on Father’s behalf:

        DID THE ORPHANS[’] COURT COMMIT AN ABUSE OF
        DISCRETION OR ERROR OF LAW WHEN IT CONCLUDED
        THAT [OCY] ESTABLISHED SUFFICIENT GROUNDS FOR
        TERMINATION UNDER 23 PA.C.S.A. § 2511(A)(1)?

        DID THE ORPHANS’ COURT COMMIT AN ABUSE OF
        DISCRETION OR ERROR OF LAW WHEN IT CONCLUDED
        THAT [OCY] ESTABLISHED SUFFICIENT GROUND FOR
        TERMINATION UNDER 23 PA.C.S.A. § 2511(A)(2)?

        DID THE ORPHANS’ COURT COMMIT AN ABUSE OF
        DISCRETION OR ERROR OF LAW WHEN IT CONCLUDED
        THAT TERMINATION OF [FATHER’S] PARENTAL RIGHTS
        WAS IN [] CHILD’S BEST INTERESTS UNDER 23 PA.C.S.A.
        § 2511(B)?

(Anders Brief at 5).


                                    -6-
J-S17015-16

      For purposes of disposition, we combine Father’s issues on appeal.

Father argues OCY cannot establish grounds for termination of Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(1) because the facts do not

reveal Father’s refusal or failure to perform parental duties or Father’s

settled purpose of relinquishing claim to Child. Father also avers OCY cannot

establish grounds for termination of Father’s parental rights under 23

Pa.C.S.A. § 2511(a)(2) because the facts do not reveal that Father’s

repeated and continued incapacity has caused Child to be without essential

parental care or that Father cannot or will not remedy those incapacities.

Father further asserts OCY cannot establish grounds for termination of

Father’s parental rights under 23 Pa.C.S.A. § 2511(b) because the facts do

not show that termination of Father’s parental rights is in Child’s best

interest.    Father concludes there are insufficient grounds for termination

under 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), and (b), and this Court should

reverse the termination of his parental rights. We disagree.

      The standard and scope of review applicable in a termination of

parental rights case is as follows:

            When reviewing an appeal from a decree terminating
            parental rights, we are limited to determining whether the
            decision of the trial court is supported by competent
            evidence. Absent an abuse of discretion, an error of law,
            or insufficient evidentiary support for the trial court’s
            decision, the decree must stand. Where a trial court has
            granted a petition to involuntarily terminate parental
            rights, this Court must accord the hearing judge’s decision
            the same deference that it would give to a jury verdict.
            We must employ a broad, comprehensive review of the

                                       -7-
J-S17015-16

        record in order to determine whether the trial court’s
        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by [the]
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

See also In re Adoption of C.L.G., 956 A.2d 999, 1003-04 (Pa.Super.

2008) (en banc).

     OCY sought the involuntary termination of Father’s parental rights on

the following grounds:

        § 2511. Grounds for involuntary termination

        (a) General Rule.―The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.


                                     -8-
J-S17015-16

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                 *    *    *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), and (b).

     “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.”      In re Z.P., 994 A.2d 1108, 1117

(Pa.Super. 2010).

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his…parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.


                                     -9-
J-S17015-16

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

            To satisfy the requirements of [S]ection 2511(a)(1), the
            moving party must produce clear and convincing evidence
            of conduct, sustained for at least the six months prior to
            the filing of the termination petition, which reveals a
            settled intent to relinquish parental claim to a child or a
            refusal or failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his…conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his…parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

                                        - 10 -
J-S17015-16

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The   grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.            In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. at 340.    The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.        In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,


                                     - 11 -
J-S17015-16

paying close attention to the effect on the child of permanently severing the

bond.” Id. at 520. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and…have his parental rights terminated.”      In re B.L.L.,

787 A.2d 1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this court has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert himself to take and

                                    - 12 -
J-S17015-16

        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his…ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with [the child’s] physical
        and emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted,

upon the failure to fulfill his…parental duties, to the child’s right to have

proper parenting and fulfillment of his…potential in a permanent, healthy,

safe environment.” Id. at 856.

     Instantly, the trial court made the following factual findings at Father’s

termination hearing: (1) Child was removed from Mother’s home in January

of 2013 for various reasons including lack of supervision, lack of parenting,

unstable mental health situation, and unstable housing and sleeping

arrangements; (2) at the time Child was removed, Father was incarcerated

and had a criminal history; (3) Father has not ever been involved with the

parenting of Child; (4) at the first permanency review hearing in July 2013,

the court ordered Father to comply with a permanency plan and listed the

goal as reunification; (5) the court found no compliance or progress by

Father with respect to his permanency plan at the January 2014, July 2014,

                                    - 13 -
J-S17015-16

and September 2014 hearings, and Father did not attend the July 2014 and

September 2014 hearings because he was in a halfway house; (6) because

Father was not at the fourth permanency review hearing in September 2014,

Father was not present when the court changed the goal to reunification

concurrent with adoption; (7) Father was incarcerated for a parole violation

when the fifth permanency review hearing occurred in November 2014,

where the court once again found no compliance or progress by Father with

respect to his permanency plan; (8) in December 2014, Father contacted

OCY, and a treatment plan was set up for Father to help him towards

completion of his permanency plan; (9) OCY set up participation in a

urinalysis program as part of Father’s treatment plan, but in January 2015,

Father was discharged from the program after fifteen no-show positives;

(10) Father also failed to follow-up with OCY with respect to his treatment

plan and OCY did not hear from Father again; (11) at the sixth permanency

review hearing in February 2015, the court change the goal to adoption due

to Father and Mother’s lack of compliance and progress with their

permanency plans; (12) Child is now thriving in pre-adoptive home; (13)

Child does not inquire about Father and refers to pre-adoptive parents as

“mom” and “dad”; (14) pre-adoptive parents are fulfilling Child’s needs and

no detriment would occur if Father’s parental rights are terminated; (15)

Child shows affection to pre-adoptive family and adoption is in the best

interest of Child because it would provide the permanency and stability that


                                   - 14 -
J-S17015-16

Child needs.        Based on these factual findings, the court concluded that

sufficient grounds existed for termination of Father’s parental rights under

23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), and (b).         The record supports the

court’s findings and conclusions, and we see no reason to disturb them. See

In re Adoption of K.J., supra.         Accordingly, we affirm the involuntary

termination of Father’s parental rights and grant counsel’s petition to

withdraw.

       Decree affirmed; counsel’s petition to withdraw is granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/29/2016




                                      - 15 -